Filed 9/15/20 P. v. Williams CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B305499

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. SA043183)
           v.

 SHAWN LOUIS WILLIAMS,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Kathryn A. Solorzano, Judge. Dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
                             ____________________________
       In 2003, a jury convicted defendant Shawn Louis Williams
of the first degree murder of his wife. His sentence included a
$10,000 restitution fine. This court previously affirmed the
judgment of conviction. (People v. Williams (Sept. 29, 2004,
B1663080 [nonpub. opn.].) As of January 13, 2020, defendant
owed $8,369 towards the restitution fine. On January 28, 2020,
defendant filed a motion to vacate the fines, and the trial court
denied his motion.
       Defendant appeals from the order denying his
postconviction motion to vacate the restitution fine. Defendant’s
counsel filed a brief pursuant to People v. Serrano (2012)
211 Cal.App.4th 496, identifying no issue on appeal. Defendant
filed a supplemental brief, arguing for various reasons that, in
light of People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas),
the trial court was required to reconsider the fees and fines it
imposed in 2003.
       Defendant’s argument is not cognizable on appeal.
Trial courts do not have jurisdiction to grant a motion
challenging the fines and assessments after the defendant has
begun serving his sentence. (People v. Torres (2020)
44 Cal.App.5th 1081, 1084–1085.) Consequently, the trial court
did not have jurisdiction to grant defendant’s motion, which
defendant filed after execution of his sentence had begun, and the
trial court’s order denying the motion is therefore nonappealable.
(Id. at p. 1088.) Defendant’s appeal from that order must be
dismissed. (Ibid.)
       Even if arguendo the trial court had jurisdiction to consider
defendant’s motion, defendant’s argument would lack merit. The
right to an ability to pay hearing does not extend to inmates
whose judgment became final before Dueñas was decided. (See




                                    2
People v. Garcia (1984) 36 Cal.3d 539, 549 [“new rule” that
“define[s] procedural rights collateral to a fair determination of
guilt or innocence . . . generally does not receive retroactive
effect”]; Whorton v. Bockting (2007) 549 U.S. 406, 416 [new rule of
criminal procedure “applies retroactively in a collateral
proceeding only if (1) the rule is substantive or (2) the rule is a
‘ “watershed rul[e] of criminal procedure” implicating the
fundamental fairness and accuracy of the criminal proceeding’ ”].)

                          DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED.



                                          BENDIX, Acting P. J.


We concur:



             CHANEY, J.



             SINANIAN, J.*




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                   3